U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2003 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to AMT GROUP, INC. Nevada 1-11883 95-3811580 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 50 Old Route 25A Fort Salonga, NY 11768 (Address of principal executive offices) (646) 383-4832 (Issuer’s Telephone Number) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes NoX Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 or the Exchange Act Yes NoX APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of January 24, 2008, there were 44,480,622shares of our common stock were issued and outstanding. Transitional Small Business Disclosure Format: No PART I ITEM 1.FINANCIAL STATEMENTS AMT Group, Inc., fka EMB Corp. Page Balance Sheet at December 31, 2003 and September 30, 2003 F-2 Statement of Operations for the three months ended December 31, 2003, and for the year ended September 30, 2003 F-3 Statement of Changes in Shareholders' Deficit for the period from September 30, 2001 through September 30, 2003 and for the three months ended December 31, 2003 F-4 Statements of Cash Flows for the three months ended December 31, 2003 and for the year ended September 30, 2003 F-5 Notes to Financial Statements F-6 F-1 AMT Group, Inc., fka EMB Corp. BALANCE SHEET December 31, 2003 December 31, 2003 September 30, 2003 ASSETS Current assets: Cash $ 0 $ 0 Total current assets 0 0 TOTAL ASSETS $ 0 $ 0 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ 0 $ 0 Total current liabilities 0 0 Long-term Liabilities: TOTAL LIABILITIES 0 0 STOCKHOLDERS' DEFICIT (Note 4) Preferred Convertible Series D stock, 1,000,000 shares authorized, no par value, 140,000 140,000 140,000 shares issued and outstanding — — Preferred Convertible Series E stock, 3,000,000 shares authorized, no par value, 235,000 235,000 2,500,000 shares issued and outstanding Common stock, 30,000,000 shares authorized, no par value, 2,753,079 2,753,079 23,372,569 shares issued and outstanding Treasury Stock, Preferred Convertible shares (235,000 ) (235,000 ) Retained deficit (2,893,079 ) (2,893,079 ) TOTAL STOCKHOLDERS' DEFICIT 0 0 TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 0 $ 0 See notes to the financial statements F-2 AMT Group, Inc., fka EMB Corp. STATEMENTS OF OPERATIONS For The For The For The Three Months Ended Three Months Ended Year Ended December 31, 2003 December 31, 2002 September 30, 2003 Revenues: Sales $ 0 $ 0 $ 0 Total revenues 0 0 0 Expenses: Salaries and Wages 0 0 0 General and administrative (Note 1) 0 0 0 Interest and fees 0 0 0 Commissions 0 0 0 Write Down of Assets 0 0 0 Total operating expenses 0 0 0 Income (Loss) from operations 0 0 0 Provision for Income Taxes (Note 5) - - - NET INCOME (LOSS) $ 0 $ 0 $ 0 Basic income (loss)per common share $ 0.00 $ 0.00 $ 0.00 Diluted income (loss) per common share $ 0.00 $ 0.00 $ 0.00 Weighted average common shares outstanding - Basic 0 0 0 Weighted average common shares outstanding - Diluted 0 0 0 See notes to the financial statements F-3 AMT Group, Inc., fka EMB Corp. STATEMENT OF CHANGES IN STOCKHOLDERS' DEFICIT Total Preferred Stock Common Stock Treasury Stock Retained Stockholders' Shares Amount Shares Amount Shares Amount Deficit Deficit Balance at September 30, 2001 * 2,500,000 $ 235,000 $ 16,706,944 $ 1,841,901 (2,500,000) $ (235,000) (7,134,276) $ (5,292,375) Issued Stock * 140,000 140,000 6,665,625 911,178 0 0 — 1,051,178 Net Income (loss) for the period from October 1, 2001 through September 30, 2002 — 5,124,214 5,124,214 (883,017) (883,017) Balance at September 30, 2002 * 2,640,000 375,000 23,372,569 2,753,079 (2,500,000) (235,000) (2,893,079) 0 Net Income (loss) for the period from October 1, 2002 through September 30, 2003 — Balance at September 30, 2003 * 2,640,000 375,000 23,372,569 2,753,079 (2,500,000) (235,000) (2,893,079) 0 Net Income (loss) for the period from October 1, 2003 through December 31, 2003 — Balance at December 31, 2003 * 2,640,000 375,000 23,372,569 2,753,079 (2,500,000) (235,000) (2,893,079) 0 See notes to the financial statements F-4 AMT Group, Inc., fka EMB Corp. STATEMENTS OF CASH FLOWS For The For The Three Months Ended Year Ended December 31, 2003 September 30, 2003 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ 0 $ 0 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 0 0 Changes in operating assets and liabilities: Accounts Receivable 0 0 Loans held for sale 0 0 Restricted Assets 0 0 Other Assets 0 0 Accounts payable and accrued expenses 0 0 Issuance of Common Stock for services 0 0 Line of Credit 0 0 NET CASH PROVIDED BY OPERATING ACTIVITIES 0 0 CASH FLOWS FROM INVESTING ACTIVITIES Increase of Notes Receivable 0 0 CASH FLOWS FROM FINANCING ACTIVITIES Principal paid on notes payable Accumulated deficit 0 0 Common Stock 0 0 Preferred Convertible Series D 0 0 Preferred Convertible Series E 0 0 Treasury Stock 0 0 Issuance of shares for cash 0 0 NET CASH USED IN FINANCING ACTIVITIES 0 0 NET CHANGE IN CASH 0 0 CASH BALANCES Beginning of period 0 0 End of period $ 0 $ 0 See notes to the financial statements F-5 AMT GROUP, INC. fka EMB Corp. Notes to Financial Statements NOTE 1.
